DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 07/31/2019 and the interview on 02/11/2022.

Claims 1-4, 6-11, 13-17, 19, and 20 are pending in the application.  Claims 1, 8, and 15 have been amended.  Claims 5, 12, and 18 have been cancelled.  Claims 1-4, 6-11, 13-17, 19, and 20 have been examined and allowed.

Information Disclosure Statement

	The Applicants’ Information Disclosure Statement (filed 07/31/2019) has been received, entered into the record, and considered.  

Drawings


	The drawings filed 07/31/2019 are accepted by the examiner.




EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Bruce E. Owens, Jr. (Reg. No. 58685) on 02/11/2022. 
This listing of claims will replace all prior versions and listings of claims in the application.


1.	(Currently Amended) A method, comprising:
synchronizing a first quantum clock of a first quantum computing device and a second quantum clock of a second quantum computing device;
detecting, by [[a]] the first quantum computing device, an occurrence of a trigger condition;
identifying, by the first quantum computing device, a quantum operation corresponding to the trigger condition;
responsive to the first quantum clock reaching an execution time, the quantum operation on a first qubit maintained by the first quantum computing device, wherein the first qubit is in an entangled state with a corresponding second qubit maintained by [[a]] the second quantum computing device;
concurrently with the performing the quantum operation on the first qubit, observing, by the second quantum computing device responsive to the second quantum clock reaching the execution time, a quantum state of the second qubit resulting from the quantum operation on the first qubit;
identifying, by the second quantum computing device, a responsive action corresponding to the quantum state of the second qubit; and
		performing, by the second quantum computing device, the responsive action.

2.	(Original) The method of claim 1, wherein the trigger condition comprises one or more of a central processing unit (CPU) threshold detection, a memory limitation occurrence, and a security key cycle request. 

3.	(Original) The method of claim 1, wherein the quantum state of the second qubit comprises one or more of a Bell state, a spin, a rotation angle, a degree, and a plane.

4.	(Original) The method of claim 1, further comprising, prior to detecting the occurrence of the trigger condition, inducing the entangled state between the first qubit and the second qubit.

5.	(Cancelled) 

6.	(Original) The method of claim 1, wherein identifying the quantum operation corresponding to the trigger condition comprises identifying the quantum operation using a trigger rules engine of the first quantum computing device, the trigger rules engine comprising a plurality of rules each comprising a trigger condition and a corresponding quantum operation.

7.	(Original) The method of claim 1, wherein identifying the responsive action corresponding to the quantum state of the second qubit comprises identifying the responsive operation using an action rules engine of the second quantum computing device, the action rules engine comprising a plurality of rules each comprising a quantum state and a corresponding responsive action.

8.	(Currently Amended) A computing system, comprising:
a first quantum computing device, comprising:
a first quantum clock;
a first system memory; and
a first quantum processor device coupled to the first system memory; and
a second quantum computing device, comprising:
a second quantum clock synchronized with the first quantum clock;
a second system memory; and

wherein:
the first quantum processor device is to:
detect an occurrence of a trigger condition;
identify a quantum operation corresponding to the trigger condition; and
responsive to the first quantum clock reaching an execution time, perform the quantum operation on a first qubit maintained by the first quantum computing device, wherein the first qubit is in an entangled state with a corresponding second qubit maintained by a second quantum computing device; and
the second quantum processor device is to:
concurrently with the performing the quantum operation on the first qubit and responsive to the second quantum clock reaching the execution time, observe a quantum state of the second qubit resulting from the quantum operation on the first qubit;
identify a responsive action corresponding to the quantum state of the second qubit; and
perform the responsive action.

9.	(Original) The computing system of claim 8, wherein the trigger condition comprises one or more of a central processing unit (CPU) threshold detection, a memory limitation occurrence, and a security key cycle request. 



11.	(Original) The computing system of claim 8, wherein one of the first quantum processor device and the second quantum computing device is further to induce the entangled state between the first qubit and the second qubit.

12.	(Cancelled)

13.	(Original) The computing system of claim 8, wherein the first quantum computing device is to identify the quantum operation corresponding to the trigger condition using a trigger rules engine comprising a plurality of rules each comprising a trigger condition and a corresponding quantum operation.

14.	(Original) The computing system of claim 8, wherein the second quantum computing device is to identify the responsive action corresponding to the quantum state of the second qubit using an action rules engine comprising a plurality of rules each comprising a quantum state and a corresponding responsive action.

15.	(Currently Amended) A computer program product stored on a non-transitory computer-readable storage medium, the computer program product including instructions to cause a quantum processor device to:

identify a quantum operation corresponding to the trigger condition; 
responsive to a first quantum clock reaching an execution time, perform the 
quantum operation on a first qubit that is in an entangled state with a corresponding second qubit; 
concurrently with the performing the quantum operation on the first qubit and 
responsive to a second quantum clock reaching the execution time, observe a quantum state of the second qubit resulting from the quantum operation on the first qubit;
identify a responsive action corresponding to the quantum state of the second qubit; and
perform the responsive action.

16.	(Original) The computer program product of claim 15, wherein the trigger condition comprises one or more of a central processing unit (CPU) threshold detection, a memory limitation occurrence, and a security key cycle request. 

17.	(Original) The computer program product of claim 15, wherein the quantum state of the second qubit comprises one or more of a Bell state, a spin, a rotation angle, a degree, and a plane.

18.	(Cancelled)



20.	(Original) The computing system of claim 15, wherein to identify the responsive action corresponding to the quantum state of the second qubit is to identify a responsive action corresponding to the quantum state of the second qubit using an action rules engine comprising a plurality of rules each comprising a quantum state and a corresponding responsive action.

REASONS FOR ALLOWANCE
	

Claims 1-4, 6-11, 13-17, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.  

The features as recited in independent claim 1: “identifying, by the first quantum computing device, a quantum operation corresponding to the trigger condition;
performing, by the first quantum computing device responsive to the first quantum clock reaching an execution time, the quantum operation on a first qubit maintained by the first quantum computing device, wherein the first qubit is in an entangled state with a corresponding second qubit maintained by the second quantum computing device;
concurrently with the performing the quantum operation on the first qubit, observing, by the second quantum computing device responsive to the second quantum clock reaching the execution time, a quantum state of the second qubit resulting from the quantum operation on the first qubit; identifying, by the second quantum computing device, a responsive action corresponding to the quantum state of the second qubit; and
performing, by the second quantum computing device, the responsive action”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 8: “identify a quantum operation corresponding to the trigger condition; and responsive to the first quantum clock reaching an execution time, perform the quantum operation on a first qubit maintained by the first quantum computing device, wherein the first qubit is in an entangled state with a corresponding second qubit maintained by a second quantum computing device; and the second quantum processor device is to: concurrently with the performing the quantum operation on the first qubit and responsive to the second quantum clock reaching the execution time, observe a quantum state of the second qubit resulting from the quantum operation on the first qubit; identify a responsive action corresponding to the quantum state of the second qubit; and perform the responsive action”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 15: “identify a quantum operation corresponding to the trigger condition; responsive to a first quantum clock reaching an execution time, perform the quantum operation on a first qubit that is in an entangled state with a corresponding second qubit; concurrently with the performing the quantum operation on the first qubit and responsive to a second quantum clock reaching the execution time, observe a quantum state of the second qubit resulting from the quantum operation on the first qubit;  identify a responsive action corresponding to the quantum state of the second qubit; and perform the responsive action”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199